The action is debt on a bond with condition, which, after reciting that the plaintiff had that day sold and conveyed to the defendant a tract of land, therein described, for the price of $448.59, proceeds thus: "Now, if the said Lee shall within two years from this date pay to the said Russell the said sum of $448.59, and the said Russell shall then convey the foregoing land to the said Lee, or if the said Lee shall not comply with the foregoing conditions within the said term of two years, then this obligation to be void; but otherwise to remain in full force."
The breach assigned is that on a certain day within the two years the plaintiff tendered the sum of $448.59 to the defendant *Page 384 
and requested him to convey the land, and that the defendant refused. Pleas, conditions performed and conditions not broken. On the trial the plaintiff gave evidence that he tendered the money and demanded the deed, as alleged in the declaration; and that the defendant refused to receive the money and execute a deed, saying that he was entitled also to interest on the money. The plaintiff gave further evidence that the land was worth $450, and that the defendant had received rents for the land, during the two years, exceeding the interest.
(527)   The counsel for the defendant thereon insisted that, besides the averment of the tender of the price, the declaration ought to have averred that the plaintiff had been always ready and was still willing and ready to pay the money, and that it should have been brought into court. A verdict was taken for the plaintiff's damages, $1, subject to the opinion of the court upon the point made; and, afterwards, the court set aside the verdict and ordered a nonsuit, and the plaintiff appealed.
There would be more in the objections if the plaintiff was to recover in this action the land or a conveyance of it, as justice would require that he should, in that case, pay the price as when in equity there is a decree for specific performance. But that is not the nature of the action, which is for damages for the nonperformance of the agreement on the part of the defendant, namely, by his not receiving the price and conveying the land. It is not in affirmance of the contract, but for a breach of it, and it supposes the plaintiff to keep his money and the defendant to keep the land, and the plaintiff seeks his redress in damages for the loss sustained by him from that state of things, arising from the fault of the defendant in not performing his engagement, after the plaintiff had complied with the prior condition on his part. The measure of those damages is, obviously, the difference between the sum the plaintiff was to have given for the land, which in the event, however, he did not give, and the value of the land he would have got if the defendant had conveyed. It would, therefore, be to no use to bring the money into court. For, if that were required, then the plaintiff ought to recover the whole value of the land, and be allowed to take back his money in part thereof, which is precisely the same thing as not bringing it in at all, and (528) having his damages assessed for the difference between *Page 385 
it and the value of the land. It is apparent, then, that the nature of the action was misconceived, for, certainly, it would comport neither with justice nor law that the purchaser should bring in the whole price for the vendor, and then get damages of $1, as here. As the plaintiff does not get the land nor its value, he is not bound to pay for it, nor, consequently, to keep the money ready for that purpose.
The judgment must therefore be reversed, and judgment entered for the plaintiff according to the verdict.
PER CURIAM.                         Judgment reversed.